Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment to Credit Agreement (herein, the “Amendment”) is entered
into as of June 3, 2014, among Willdan Group, Inc., a Delaware corporation (the
“Borrower”), the direct and indirect Subsidiaries of the Borrower from time to
time party to the hereinafter defined Credit Agreement (the “Guarantors”), and
BMO Harris Bank N.A. (the “Bank”).

 

PRELIMINARY STATEMENTS

 

A.     The Borrower, the Guarantors and the Bank entered into a certain Credit
Agreement, dated as of March 24, 2014 (the “Credit Agreement”).  All capitalized
terms used herein without definition shall have the same meanings herein as such
terms have in the Credit Agreement.

 

B.     The Borrower has requested that the Bank extend a sweep to loan
arrangement and make certain other amendments to the Credit Agreement, and the
Bank is willing to do so under the terms and conditions set forth in this
Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.                                             AMENDMENTS.

 

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:

 

1.1.         Section 1 of the Credit Agreement shall be amended by inserting new
defined terms therein in their appropriate alphabetical order, each such defined
term to read in its entirety as follows:

 

“Sweep Depositary” shall have the meaning set forth in the definition of Sweep
to Loan Arrangement.

 

“Sweep to Loan Arrangement” means a cash management arrangement established by
the Borrower with the Bank or an Affiliate of the Bank, as depositary (in such
capacity, the “Sweep Depositary”), pursuant to which the Bank is authorized
(a) to make advances of Revolving Loans hereunder, the proceeds of which are
deposited by the Bank into a designated account of the Borrower maintained at
the Sweep Depositary, and (b) to accept as prepayments of the Revolving Loans
hereunder proceeds of excess targeted balances held in such designated account
at the Sweep Depositary, which cash management arrangement is subject to such
agreement(s) and on such terms acceptable to the Sweep Depositary and the Bank.

 

--------------------------------------------------------------------------------


 

1.2.         Section 2.6 of the Credit Agreement shall be amended by inserting a
new subsection (d) therein to read in its entirety as follows:

 

(d)           Sweep to Loan Arrangement.  So long as a Sweep to Loan Arrangement
is in effect, and subject to the terms and conditions thereof, Revolving Loans
may be advanced and prepaid hereunder notwithstanding any notice, minimum
amount, or funding and payment location requirements hereunder for any advance
of Revolving Loans or for any prepayment of any Revolving Loans.  The making of
any such Revolving Loans shall otherwise be subject to the other terms and
conditions of this Agreement.  All Revolving Loans advanced or prepaid pursuant
to such Sweep to Loan Arrangement shall be Base Rate Loans.  The Bank shall have
the right in its sole discretion to suspend or terminate the making and/or
prepayment of Revolving Loans pursuant to such Sweep to Loan Arrangement with
notice to the Sweep Depositary and the Borrower (which may be provided on a
same-day basis), whether or not any Default or Event of Default exists.  The
Bank shall not be liable to the Borrower or any other Person for any losses
directly or indirectly resulting from events beyond the Bank’s reasonable
control, including without limitation any interruption of communications or data
processing services or legal restriction or for any special, indirect,
consequential or punitive damages in connection with any Sweep to Loan
Arrangement.

 

SECTION 2.                                             CONDITIONS PRECEDENT.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

2.1.         The Borrower, the Guarantors and the Bank shall have executed and
delivered this Amendment.

 

2.2.         The Bank shall have received copies (executed or certified, as may
be appropriate) of all legal documents or proceedings taken in connection with
the execution and delivery of this Amendment to the extent the Bank or its
counsel may reasonably request.

 

2.3.         Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Bank and its counsel.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.                                             REPRESENTATIONS.

 

In order to induce the Bank to execute and deliver this Amendment, the Borrower
hereby represents to the Bank that as of the date hereof (a) the representations
and warranties set forth in Section 6 of the Credit Agreement are and shall be
and remain true and correct (except that the representations contained in
Section 6.5 shall be deemed to refer to the most recent financial statements of
the Borrower delivered to the Bank) and (b) the Borrower is in compliance with
the terms and conditions of the Credit Agreement and no Default or Event of
Default has occurred and is continuing under the Credit Agreement or shall
result after giving effect to this Amendment.

 

SECTION 4.                                             MISCELLANEOUS.

 

4.1.     The Borrower heretofore executed and delivered to the Bank the Security
Agreement and certain other Collateral Documents. The Borrower hereby
acknowledges and agrees that the Liens created and provided for by the
Collateral Documents continue to secure, among other things, the Secured
Obligations arising under the Credit Agreement as amended hereby; and the
Collateral Documents and the rights and remedies of the Bank thereunder, the
obligations of the Borrower thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Collateral Documents as to the indebtedness which would be secured
thereby prior to giving effect to this Amendment.

 

4.2.     Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms. 
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.

 

4.3.     The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Bank in connection with the negotiation, preparation, execution
and delivery of this Amendment, including the fees and expenses of counsel for
the Bank.

 

4.4.     This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement.  Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original.  Delivery
of a counterpart hereof by facsimile transmission or by e-mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of Illinois.

 

[SIGNATURE PAGE TO FOLLOW]

 

3

--------------------------------------------------------------------------------


 

This First Amendment to Credit Agreement is entered into as of the date and year
first above written.

 

 

“BORROWER”

 

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

President and Chief Executive Officer

 

 

 

“GUARANTORS”

 

 

 

ELECTROTEC OF NY ELECTRICAL INC.

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

PUBLIC AGENCY RESOURCES

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN ENERGY SOLUTIONS

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN ENGINEERING

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WILLDAN ENGINEERS AND CONSTRUCTORS

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN FINANCIAL SERVICES

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN HOMELAND SOLUTIONS

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN INFRASTRUCTURE

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN LIGHTING & ELECTRIC, INC.

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

WILLDAN LIGHTING & ELECTRIC OF CALIFORNIA

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WILLDAN LIGHTING & ELECTRIC OF WASHINGTON, INC.

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------


 

Accepted and agreed to.

 

 

BMO HARRIS BANK N.A.

 

 

 

 

 

 

 

By

/s/ Jennifer M Guidi

 

 

Name

Jennifer M Guidi

 

 

Title

Director

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------